                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. CV 19-7397-JFW (KS)                                                 Date: July 2, 2021
Title       Arvello Tufono v. Mark Ward, et al.



Present: The Honorable:        Karen L. Stevenson, United States Magistrate Judge


                  Gay Roberson                                               N/A
                  Deputy Clerk                                     Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On August 26, 2019, Plaintiff, a California state prisoner proceeding pro se and in forma
pauperis, filed a civil rights complaint (the “Complaint”) asserting deliberate indifference to his
serious medical needs against six Defendants. (Dkt. No. 1.) On September 24, 2020, the Court
granted in part and denied in part Defendants’ Motion to Dismiss the Complaint, dismissing claims
against two of the six Defendants named in the Complaint. (Dkt. No. 49.) On October 2, 2020,
the four remaining Defendants filed Answers to the Complaint. (Dkt. Nos. 50-53.)

        On November 9, 2020, the Court entered a case management and scheduling order, which,
inter alia, directed the parties to complete all discovery on or before May 8, 2021 and to file status
reports no later than March 9, 2020. (Dkt. No. 54.) On January 29, 2021, the Court granted
Plaintiff’s request for an extension of the deadlines in the scheduling order to the extent that the
discovery cutoff date was extended to August 6, 2021 and the parties’ deadline to file status reports
with the Court was extended to June 7, 2021. (Dkt. No. 58.) On May 26, 2021, the four Defendants
in the case filed a Status Report. (Dkt. No. 65.)

         To date, the Court has received no status report or other communication from Plaintiff
concerning this case since he requested appointment of counsel in February 2021, which the Court
denied. (See Dkt. No. 60, 62.) More than three weeks have now passed since Plaintiff’s deadline
for filing a status report.

        Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, the Court may dismiss a
civil action if the plaintiff “fails to prosecute or to comply with these rules or a court order.”
However, in the interests of justice, the Court elects not to dismiss this case at this time, and instead


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. CV 19-7397-JFW (KS)                                            Date: July 2, 2021
Title      Arvello Tufono v. Mark Ward, et al.

Plaintiff is ORDERED TO SHOW CAUSE on or before July 16, 2021 why the Court should
not recommend dismissal for failure to prosecute and comply with court orders.

        If Plaintiff wishes to proceed with this action, he may discharge this Order by filing a
status report that complies with the Court’s scheduling order. For Plaintiff’s convenience, the
Clerk is directed to send Plaintiff copies of the Court’s November 9, 2020 scheduling order (Dkt.
No. 54) and Defendants’ status report (Dkt. No. 65).

        Alternatively, if Plaintiff does not wish to pursue this action, he may file a document
entitled “Notice Of Dismissal” pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

       Plaintiff is advised that his failure to timely comply with this order may result in the
dismissal of his case pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Local
Rule 41-1.



                                                                                              :
                                                                Initials of Preparer         gr




CV-90 (03/15)                         Civil Minutes – General                           Page 2 of 2
